977 F.2d 572
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Edward Irving JONES, Petitioner.
No. 92-8049.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 13, 1992.Decided Sept. 28, 1992.

On Petition for Writ of Mandamus.
Edward Irving Jones, petitioner pro se.
PETITION DENIED.
Before WIDENER, PHILLIPS and MURNAGHAN, Circuit Judges.
OPINION
PER CURIAM:


1
Edward R. Jones, a Maryland prisoner, is a petitioner in a habeas corpus action filed in March 1990 under 28 U.S.C. § 2254 (1988).   His petition for a writ of mandamus essentially requests this Court to remedy what he perceives to be an unreasonable delay on the part of the district court in acting on his habeas corpus petition.   He also asks this Court to direct the district court to grant him a default judgment because of alleged bias on the part of the magistrate judge in granting the state's repeated motions for extensions of time, and in failing to find the state in default for missing filing deadlines.


2
The portion of the record submitted in this case shows that recent delays in the district court preventing a final disposition were proper after Jones moved to withdraw, to strike his withdrawal, to amend his petition, and for summary judgment on his amended petition.   The magistrate judge has issued several orders within the six months preceding the filing of this mandamus action directing Jones to clarify his procedural maneuvers, and directing the state to respond where appropriate.   We find that there is no undue delay in the proceedings in the district court.


3
It would not be appropriate for this Court to order the district court to enter a default judgment by writ of mandamus.   Cf. In re Beard, 811 F.2d 818, 826 (4th Cir.1987) (mandamus is available only where a petitioner demonstrates there is no other adequate means to obtain relief and that his right to relief is clear and indisputable).   The facts in this case do not provide a reasonable basis for questioning the magistrate judges' impartiality.   Id. at 827.


4
We grant leave to proceed in forma pauperis but deny Jones' petition.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
PETITION DENIED.